Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Dataurus Denzell Gotcher, Appellant                   Appeal from the 8th District Court of
                                                      Hopkins County, Texas (Tr. Ct. No.
No. 06-13-00177-CR        v.                          1323177). Opinion delivered by Chief
                                                      Justice Morriss, Justice Carter participating,
The State of Texas, Appellee                          Justice Moseley, Dissenting Opinion



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Dataurus Denzell Gotcher, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED J UNE 10, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk